DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “data input unit, prediction model generating unit, importance degree calculating unit, basic diagram generating unit” in claim 1, “derived diagram generating unit” in claim 1-11 and “explanatory note automatically generating unit” in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to Data Analyzing Device And Data Analyzing Method.

Prior art was found for the independent claim 1 as follows: 
MORINAGA et al. (US20160232213A1) discloses: 
A data analyzing device [i.e. information processing system; Fig. 1, Para 0113] for analyzing analysis target data, the data analyzing device comprising: 
a data input unit which receives an input of analysis target data including a plurality of features and an objective variable; [i.e. "data set", input to the information processing system, includes a plurality of features. The "feature" may be translated into a "variable."; Para 0034]
a prediction model generating unit which generates a prediction model for predicting the objective variable from the plurality of features; [i.e. a plurality of features included in the data set, a feature that is an objective variable to be predicted by a function.; Para 0062]
Bradski (US20060179019A1) discloses:
an importance degree calculating unit which calculates a degree of importance of each of the plurality of features relative to prediction using the prediction model; [i.e. processor based system includes classification and predictive importance software; Fig. 1, Para 0011, deriving the predictive importance of a feature in terms of other features; Fig. 3, Para 0040-0041]
a display unit which displays features having higher degrees of importance on a basis of the degrees of importance calculated by the importance degree calculating unit; [i.e. processor system with display and printer; Fig. 1, Para 0011, a graph of the features of interest in a dataset and the predictive importance relationship between them may be constructed as in FIG. 4 for Visualizations of predictive importance; Fig. 4-5, Para 0042-0045] …
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
a basic diagram generating unit which generates a basic diagram that shows a relationship between a first feature and the objective variable, the first feature being selected in accordance with an input of a user from among the features displayed on the display unit; and 
a derived diagram generating unit which generates at least one of a first derived diagram, a second derived diagram, and a third derived diagram, the first derived diagram showing a relationship between a second feature and the objective variable, the second feature being selected as follows: 
the analysis target data is divided into a plurality of clusters on a basis of values of the first feature, a representative value of the objective variable of each of the clusters is calculated, and a second feature having a representative value of the objective variable, which is determined as having a significant difference relative to the representative value of the objective variable of the first feature, is extracted from at least one of the clusters, 
the second derived diagram showing a feature that contributes to prediction of the objective variable in a predetermined cluster among the plurality of clusters, and 
the third derived diagram showing a comparison of accuracy between a prediction model generated based on the first feature and a prediction model generated based on another feature belonging in the same category as the first feature and having an accumulation period different from that of the first feature; wherein the display unit is configured to display the basic diagram generated by the basic diagram generating unit and the derived diagram generated by the derived diagram generating unit. 
These features are not found or suggested in the prior art.

Regarding independent Claim 13, the claim limitations of claim 13 are analogous to independent claim 1 limitations and therefore, allowed on the same premise.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-13 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488